DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 0319/2021 and 05/18/2021 has been entered. Claims 14, 15, and 27 are cancelled. Claim 29 is newly added. Claims 16-19 and 22-25 are allowable. The restriction requirement among species and inventions, as set forth in the Office action mailed on 05/22/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/29/2020 is withdrawn.  Claims 1-13, 20, 21, 26, 28, and 29, directed to capsular polysaccharide species or method of using the capsular polysaccharide, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Thus, claims 1-13, 16-26, 28, and 29 are currently under examination and allowed in this Office Action.   

Priority
This application is a 371 of PCT/US2017/054978 filed on 10/03/2017, which claims benefit of US Provisional Application No. 62/413,269 filed on 10/26/2016 and 62/403,365 filed on 10/03/2016.

Withdrawn Claim Objections/Rejections
The objection of claims 16, 18, 19, 22, and 25 because of incorrect recitation, as set forth on pages 3 to 4 of the Non-Final Rejection mailed on 09/29/2020, is withdrawn in view of amended claims 16, 18, 19, 22, and 25.
The objection of claims 22 and 23 under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only, as set forth on page 4 of the Non-Final Rejection mailed on 09/29/2020, is withdrawn in view of amended claims 22 and 23.
The rejection of claims 22 and 24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on page 4 of the Non-Final Rejection mailed on 09/29/2020, is withdrawn in view of amended claims 22 and 24.
The rejection of claims 16-19 and 22-24 under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon or a product of nature without significantly more, as set forth on pages 5-8 of the Non-Final Rejection mailed on 09/29/2020, is withdrawn in view of amended claim 16. Claims 17-19 and 22-24 depend from claim 16.
The rejection of claims 16, 17, and 22-24 under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al., as set forth on pages 8 to 9 of the Non-Final Rejection mailed on 09/29/2020, is withdrawn in view of amended claim 16. Claims 17 and 22-24 depend from claim 16.
The rejection of claims 16, 17, and 22-24 under 35 U.S.C. 102(a)(1) as being anticipated by Robert et al., as set forth on pages 9 to 10 of the Non-Final Rejection mailed on 09/29/2020, is withdrawn in view of amended claim 16. Claims 17 and 22-24 depend from claim 16.
The rejection of claims 16-19 and 22-25 under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Del Giudice et al., as set forth on pages 12-15 of the Non-Final Rejection mailed on 09/29/2020, is withdrawn in view of amended claim 16. Claims 17-19 and 22-25 depend from claim 16.

Allowable Subject Matter
The amended claims 1, 3, 5, 7, 9, 11, 13, 16, 26, and 28 are allowed. Claim 2, depending from claim 1; claim 4, depending from claim 3; claim 6, depending from claim 5; claim 8, depending from claim 7; claim 10, depending from claim 9; claim 12, depending from claim 11; claims 17-25 and 29, depending from claim 16, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claims 1, 3, 5, 7, 9, 11, 13, directed to an immunogen comprising a repeat unit of saccharide (Formula (I), (II), (III), (IV), (V), (VI), or KN2 CPS), wherein the Formula or KN2 CPS is linked to a terminal group consisting of thiol (-SH) at reducing end of the repeat unit; claim 16, directed to a vaccine comprising one or more 1mmunogens comprising one or more digested Klebsiella pneumoniae capsular polysaccharides (CPS) selected from Formula (I) to (VI)… wherein each of the Formula (I) to (VI) is linked to a terminal group consisting of thiol (-SH) at reducing end of the CPS; claims 26 and 28, directed to a method of administering immunogen of any one of Claims 1 to 13 or a vaccine of any one of Claims 16 to 25 to a subject, are free of prior art rejection. The closest prior art is cited in the Non-Final Rejection mailed on 09/29/2020, in which Yang et al. (J Biol Chem 286 (24):21041-21051, June 17, 2011) disclosed a pyrogenic liver abscess (PLA) Klebsiella pneumoniae, NTUH K-2044 isolated from a liver abscess patient. Crude bacterial capsular polysaccharide (CPS) was isolated. The PLA K. pneumonia CPS was digested by ribonuclease and deoxyribonuclease I for 24 h at 37 °C and then with Pronase. The CPS was further purified on a TSK HW-65F column with elution with H2O and then on an anionic DEAE-chromatograph in fast protein liquid chromatography (FPLC) with elution at 0-2 M NaCl. The chemical structure of CPS is a trisaccharide repeating unit (→3)-ß-D-Glc-(1→4)-[2,3-(S)-pyruvate]-ß-D-GlcA-(1→4)-α-L-Fuc-(1→). The PLA K. pneumonia CPS of strain NTUH-K2044 is highly acetylated: 
    PNG
    media_image1.png
    264
    571
    media_image1.png
    Greyscale
  (page 21041, right col., last para.; page 21042, left col., para. 1 and 4; page 21044, left col., para. 1; Fig. 1D). Robert et al. (Infect Immunity, 54(2):365-370, 1986) disclosed that K. pneumoniae 52-145 (O1:K2) was obtained from the Pasteur Institute collection. Extraction of cell surface preparation (CSP), and isolation of capsular polysaccharide (CP) and lipopolysaccharide (LPS) were carried out. FIG. 1 show the structure of the K. pneumoniae K2-CP: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. CP contained 3% protein, 1% LPS, and 1% nucleotidic components. CSP contained 39% protein, 32% CP, 26% LPS, and 3% nucleotidic components. Groups of mice were immunized with CSP, CP, and with each preparation treated with alkali. All animals were challenged 14 days later with 100 LD50 of K. pneumoniae. CSP were highly immunoprotective, since their PD50, expressed by the CP content, was 2 ng. Purified CP was less active, with a PD50 of 50 ng. After alkali treatment of CP and CSP, no protective activity was observed, since their PD50 were greater than 10 µg (page 365, right col., para. 4 and 5; page 366, Fig. 1; page 367, left col., para. 5 and 6). Wang et al. (US Patent Application Publication No. 2014/0295528, published on October 2, 2014) disclosed a method of producing an immunogen to Klebsiella pneumoniae (K. pneumoniae) strain(s), comprising contacting one or more polypeptide with K. pneumoniae strain(s) to cleavage capsular polysaccharide (CPS) to obtain polysaccharide fragments as immunogen against K. pneumoniae strain. The oligosaccharide fragment is useful as vaccines for conferring passive immunity. polypeptides may have glycosidase activity. The repeating units of the trisaccharide of K1 capsular polysaccharide (CPS) were resolved as (→3)-ß-D-Glc-(1→4)-[2,3-(S)-pyruvate]-ß-D-GlcA-(1→4)-α-L-Fuc-(1→) with the unusual feature of extensive pyruvation of glucuronic acid and acetylation of C2-OH or C3-OH of fucose. The isolated K. pneumoniae NTUH-K2044 CPS was incubated with phage ɸK1-1 and the hydrolyzed products were separated by FPLC and analyzed by mass-spectra. The modification of either pyruvation or acetylation remained intact after reaction. The sugar units of CPS were distributed from six to nine. Analysis of the ORFs of phage ɸK1-1 revealed that predicted ORF33 was similar with a pectate lyase and might be a putative CPS depolymerase. The method also provides an isolated polypeptide having degradation activity specific to the capsule of Klebsiella pneumoniae capsular type K2. The degradation activity may be caused by glycosidase. In one embodiment, the isolated bacteriophage is bacteriophage A4528-K2-1 (page 61/70, [0474 and 0475]; page 62/70, [0486 and 0487]; page 14/70, [0044]; page 56/70, [0412]). Del Giudice et al. (US Patent Application Publication No. 2008/0260773, published on October 23, 2008) disclosed a saccharide antigen conjugated to carrier protein in a composition. The saccharide is a bacterial saccharide and in particular a bacterial capsular saccharide. Examples of bacterial capsular saccharides which may be included in the compositions include capsular saccharides from Neisseria meningitides, Salmonella typhi, Klebsiella spp. The compositions comprise mixtures of saccharide antigens. Preferred compositions comprise a first conjugate and a second conjugate. The first conjugate is a polyepitope conjugate and the second conjugate comprises a saccharide antigen conjugated to a carrier protein different from that used in the first conjugate. For example the second conjugate may be a saccharide antigen conjugated to the carrier CRM197. Capsular saccharides may be used in the form of oligosaccharides. These are conveniently formed by fragmentation of purified capsular polysaccharide, which will usually be followed by purification of the fragments of the desired size. Fragmentation of polysaccharides is preferably performed to give a final average degree of polymerization (DP) in the oligosaccharide of less than 30. tetanus toxoid (TT), diphtheria toxoid (DT), the nontoxic CRM197 mutant of diptheria toxin, and the outer membrane protein complex from group B N. meningitidis (page 23/53 to 24/53, [0017, 0018, 0020, 0024, and 0028]; page 22/53, [0005]). Capsular polysaccharides are T cell-independent antigens that generally induce a weak immune response that cannot be boosted. Conjugate vaccines, comprising bacterial capsular polysaccharides conjugated to protein carriers, have been developed (page 22/53, [0003 and 0004]). However, the references did not teach or suggest the recitation “each of the Formula (I) to (VI) is linked to a terminal group consisting of thiol (-SH) at reducing end of the CPS” or “the KN2 CPS is linked to a terminal group consisting of thiol (-SH) at reducing end of the repeat unit”, required by claims 1, 3, 5, 7, 9, 11, 13, 16, 26, and 28, and limited by the closed transitional phrase “consisting of” and specific modification “thiol (-SH) at reducing end of the CPS” to exclude other terminal group, such as aldehyde or amino, also disclosed by the references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-13, 16-26, 28, and 29 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623